Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 1 of 9 PageID #: 336




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 KERRI CUNNINGHAM,                                 )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )     No. 1:20-cv-01364-JRS-DLP
                                                   )
 TRANSWORLD SYSTEMS, INC.,                         )
                                                   )
                            Defendant.             )

                               Order on Motion to Dismiss

    Plaintiff Kerri Cunningham, individually and on behalf of others, filed a Com-

 plaint alleging that Defendant Transworld Systems, Inc.'s ("Transworld") form debt

 collection letter violated the Fair Debt Collection Practices Act ("FDCPA"), 15

 U.S.C. § 1692 et seq. (ECF No. 1.) Transworld moves to dismiss, (ECF No. 15),

 Cunningham's Complaint for failure to state a claim on which relief may be

 granted. For the following reasons, Transworld's Motion to Dismiss is granted.

                                         I. Background

    Cunningham fell behind on a debt owed to Celtic Bank/Indigo Mastercard.

 (Compl. ¶ 7, ECF No. 1.) On September 10, 2019, Transworld sent Cunningham an

 initial collection letter for the defaulted consumer debt. (Id.) The letter in relevant

 part states:


       Creditor: ORION PORTFOLIO SERVICES II LLC
       Former Creditor: Celtic Bank/Indigo Mastercard
       ...
       Balance Due: $743.28
       ...

                                               1
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 2 of 9 PageID #: 337




        The above amount has been placed with this company for collection.
        ...
        Make Payment to:
        Transworld Systems Inc.
        ...

 (Ex. C, ECF No. 1-3.) Cunningham alleges that the initial collection letter failed to

 advise her "to whom the debt was [] owed, or what the difference was between the

 creditor and former creditor." (Compl. ¶ 7, ECF No. 1.)

                                    II. Legal Standard

    To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

 "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dis-

 miss, the Court takes the complaint's factual allegations as true and draws all rea-

 sonable inferences in the plaintiff’s favor. Orgone Capital III, LLC v. Daubenspeck,

 912 F.3d 1039, 1044 (7th Cir. 2019). The Court need not "accept as true a legal con-

 clusion couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286

 (1986). "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead

 itself out of court under a Rule 12(b)(6) analysis." Orgone Capital, 912 F.3d at 1044

 (quoting Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir.

 1995)); Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (on a motion to dismiss

 "district courts are free to consider 'any facts set forth in the complaint that under-

 mine the plaintiff’s claim'") (quoting Hamilton v. O'Leary, 976 F.2d 341, 343 (7th

 Cir. 1992)).




                                              2
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 3 of 9 PageID #: 338




                                     III. Discussion

    Under the FDCPA, a debt collector must "send the consumer a written notice

 containing . . . the name of the creditor to whom the debt is owed." 15 U.S.C.

 § 1692g(a)(2). "To satisfy § 1692g(a), the debt collector's notice must state the re-

 quired information 'clearly enough that the recipient is likely to understand it.'" Ja-

 netos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 321 (7th Cir. 2016) (quot-

 ing Chuway v. Nat'l Action Fin. Servs., Inc., 362 F.3d 944, 948 (7th Cir. 2004)). The

 Court views "potential FDCPA violations through the objective lens of an unsophis-

 ticated consumer who, while 'uninformed, naïve, or trusting,' possesses at least rea-

 sonable intelligence, and is capable of making basic logical deductions and infer-

 ences.'" Dennis v. Niagra Credit Sols., Inc., 946 F.3d 368, 380 (7th Cir. 2019) (quot-

 ing Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir.

 2000)).

    Cunningham claims that Transworld failed to identify the name of the creditor

 to whom the debt was owed in violation of 15 U.S.C. § 1692g(a)(2). Transworld re-

 sponds that its initial debt collection letter clearly identifies the name of the credi-

 tor to whom the debt is owed. In support of her assertion, Cunningham points to

 the substance of Transworld's initial debt collection letter. The letter uses the

 terms "creditor" and "former creditor." (Ex. C, ECF No. 1-3.) Therefore, Cunning-

 ham argues that the letter does not clearly identify the "current creditor." (Compl.

 ¶ 14, ECF No. 1; ECF No. 24 at 7.) Cunningham further argues that the letter does




                                             3
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 4 of 9 PageID #: 339




 not explain the relationship between the entities stated in the letter. (ECF No. 24

 at 7.)

    The crux of Cunningham's argument is that because Transworld's letter states

 that Orion Portfolio Services II LLC is the "creditor" instead of the "current credi-

 tor," Cunningham did not know to whom the debt was owed. Transworld argues

 that two recent Seventh Circuit cases are analogous to this case to show that Cun-

 ningham's claims are meritless. The Court agrees with Transworld.

    In Dennis, the defendants' form debt collection letter identified the "original

 creditor" as Washington Mutual Bank and the "current creditor" as LVNV Funding.

 946 F.3d at 370. The letter also stated: "Welcome to Niagara Credit Solutions, Inc.

 We are here to help. Your account was placed with our collection agency on 09-14-

 17." Id. at 369–70. The plaintiff filed a putative class action complaint alleging

 that the defendants violated § 1692g(a)(2) of the FDCPA by failing to identify the

 name of the creditor to whom the debt was owed. Id. at 70. ”The Seventh Circuit

 found that the words "current creditor" in the letter allowed the unsophisticated

 consumer to realize that "his debt ha[d] been purchased by the current creditor"

 and, therefore, the "defendants' letter provided clarity to the consumer and was not

 a violation of § 1692g(a)(2).

    In Smith v. Simms Associates, Inc., the defendant's collection letter identified

 the "client" as Paypal Credit and the "original creditor" as Comenity Capital Bank.

 926 F.3d 377, 379 (7th Cir. 2019). The plaintiffs filed a class action complaint alleg-




                                            4
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 5 of 9 PageID #: 340




 ing that the defendant violated § 1692g(a)(2) of the FDCPA by failing to list the cur-

 rent creditor in the letter. Id. 379–80. The Seventh Circuit held that " the letter . . .

 identif[ied] the creditor to whom the debt is owed as well as the commercial name

 the consumer [was] more likely to recognize . . ." and did not violate § 1692g(a)(2).

 Id. at 381.

    Like the form debt collection letters in Dennis and Smith, Transworld's initial

 debt collection letter allows the unsophisticated consumer to realize to whom the

 debt is owed. First, Transworld's letter explicitly states the former creditor, Celtic

 Bank/Indigo Mastercard, and it is undisputed that Cunningham is aware she owed

 a debt to Celtic, (see Compl. ¶ 7, ECF No. 1), and that Celtic is the original creditor.

    Next, Transworld's letter only identifies one other creditor: Orion Portfolio Ser-

 vices II LLC. Without any modifier, "creditor" here logically must refer to the pre-

 sent creditor. Grammatical construction dictates as much. Indeed, nothing indi-

 cates Orion Portfolio Services II LLC is the former or original creditor. To the con-

 trary, the former creditor is explicitly identified as Celtic Bank/Indigo Mastercard,

 which is not Orion Portfolio Services II LLC. Common sense, if not the process of

 elimination, dictates, then, that Orion Portfolio Services II LLC's designated status

 as "Creditor" means the current creditor.

    But Cunningham argues that Dennis and Smith are not applicable here. The

 Court disagrees. It is true that the original and current creditors were the same in

 Smith. And it is also true that the term "current creditor" was used in Dennis to

 identify the current creditor. However, in Smith, the plaintiffs argued that the



                                             5
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 6 of 9 PageID #: 341




 term "original creditor" was insufficient to identify to whom the debt was owed.

 Dennis, 946 F.3d at 380. The Seventh Circuit rejected the plaintiffs' argument,

 stating that the "FDCPA does not require use of any specific terminology to identify

 the creditor." Id. at 381.

    Here, Transworld was not required to use the term "current creditor," like the

 defendant's letter did in Dennis, to identify the current creditor. The term "credi-

 tor" used to identify the current creditor is sufficient to satisfy § 1692(g)(a)(2) and

 inform Cunningham to whom the debt is owed. Simply, as noted, after Celtic

 Bank/Indigo Mastercard was identified, not to mention recognized as her original

 creditor, the only other creditor listed was Orion Portfolio Services II LLC. Given

 that information, even the unsophisticated consumer could make the basic inference

 to realize that his or her debt had been purchased by or was otherwise owed to

 Orion Portfolio Services II LLC. See Dennis, 946 F.3d at 371.

    Finally, Cunningham argues that the letter does not explain the relationship be-

 tween the entities stated in the letter. Such explanation is not required. Indeed,

 the plaintiff in Dennis similarly and unsuccessfully argued that the letter in that

 case did not explain the relationship between the entities stated in the letter. Id. at

 370. Here, however, just like in Dennis, the "unsophisticated consumer would un-

 derstand [the] terms in the context in which they are used here." Id.

    The remaining cases that Cunningham cites to are inapposite. For example, in

 Janetos v. Fulton Friedman & Gullace, LLP, the defendant's letter stated in rele-

 vant part: "Re: Asset Acceptance, LLC Assignee of AMERISTAR." 825 F.3d 317,



                                             6
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 7 of 9 PageID #: 342




 320 (7th Cir. 2016). The Seventh Circuit held that "the letter failed to disclose the

 information that § 1692(g)(a)(2) required." Id. at 321. The letter in Janetos re-

 quired the consumer to make more than a "basic logical deduction" to determine the

 "legal relationship between Asset Acceptance and Fulton" and, therefore, to deter-

 mine to whom the debt was owed. Id. That is, basic inferences alone would not

 have allowed an unsophisticated consumer to understand what "assignee," a legal

 term, meant for his debt obligations. Here, unlike the letter in Janetos,

 Transworld's letter does not require anything more than a knowledge of basic gram-

 mar or a basic logical deduction to understand that Orion Portfolio Services II LLC

 is the current creditor.

    In Steffek v. Client Services, Inc., the defendant's letter stated in relevant part:

 "RE: CHASE BANK USA, N.A. . . . The above account has been placed with our or-

 ganization for collections." 948 F.3d 761, 763 (2020). The Seventh Circuit held that

 the form letter failed to identify the "current creditor clearly enough that an unso-

 phisticated consumer could identify it without guesswork." Id. That is because, in

 Steffek, the defendant's letter did not clearly communicate to whom the debt was

 owed. See id. at 765. Instead, the defendant's letter used the introduction "Re:" to

 identify Chase Bank, forcing an unsophisticated consumer to make more than a

 basic logical deduction to determine that Chase Bank was the current creditor. See

 id. Here, no such guesswork was needed for Cunningham to identify the current

 creditor.




                                            7
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 8 of 9 PageID #: 343




    Transworld's form debt collection letter satisfies § 1692g(a)(2) and, therefore,

 does not violate the FDCPA. The unsophisticated consumer can understand the

 terms "former creditor" and "creditor" to mean the original and current creditors, re-

 spectively, because it only takes a basic logical deduction to understand to whom

 the debt is owed. The word "former" is widely understood to mean "previous." That

 fact, whether or not coupled with the undisputed fact that Cunningham recognized

 Celtic Bank/Indigo Mastercard as the original creditor, means that the only other

 creditor listed—Orion Portfolio Services II LLC—was the current creditor. Given

 this information, the unsophisticated consumer, through basic logical deduction, can

 realize that Orion is the current creditor. Nothing beyond a basic vocabulary and

 basic grammatical construction is needed for this logical deduction to be made.

 Therefore, drawing all reasonable inferences in Cunningham's favor, Cunningham

 fails to allege "enough facts to state a claim to relief that is plausible on its face."

 Bell Atl. Corp., 550 U.S. at 570.

                                      IV. Conclusion

    For the reasons explained above, Transworld's Motion to Dismiss, (ECF No. 15),

 is granted. Rule 15 provides that courts "should freely give leave [to amend] when

 justice so requires." Fed. R. Civ. P. 15(a)(2). "The Supreme Court has interpreted

 [Rule 15] to require a district court to allow amendment unless there is a good rea-

 son—futility, undue delay, undue prejudice, or bad faith—for denying leave to

 amend." Liebhart v. SPX Corp., 917 F.3d 952, 964 (7th Cir. 2019). Here, it appears

 that granting Cunningham leave to amend her Complaint would be futile because it



                                              8
Case 1:20-cv-01364-JRS-DLP Document 44 Filed 12/01/20 Page 9 of 9 PageID #: 344




 seems implausible that Cunningham can state a claim upon which relief can be

 granted. Accordingly, Cunningham must show cause, within 21 days of this Or-

 der, why her claims against Transworld should not be dismissed for failure to state

 a claim on which relief may be granted. Failure to do so will result in a dismissal

 with prejudice of all claims against Transworld.

    SO ORDERED.


 Date: 12/1/2020



 Distribution:

 Andrew E. Cunningham
 SESSIONS FISHMAN NATHAN & ISRAEL, LLC
 acunningham@sessions.legal

 Morgan I. Marcus
 SESSIONS FISHMAN NATHAN & ISRAEL LLC
 mmarcus@sessions.legal

 David J. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 davephilipps@aol.com

 Mary E. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 mephilipps@aol.com

 Angie K. Robertson
 PHILIPPS AND PHILIPPS, LTD.
 angie@philippslegal.com

 John Thomas Steinkamp
 JOHN STEINKAMP & ASSOCIATES
 John@johnsteinkampandassociates.com




                                           9
